"t'r::::====4
  USDC SDNY Case 1:18-c 04994-AKH                    Document 90 Filed 11/19/19 Page 1 of 2
   DOCUMENT
   ELECTRONICALL y FILED
   DOC #: _ _ _=--t:-r;-n--          UNITED STATES DISTRICT COURT
   DATE FILED:~\~4-1.--r-=-


         JEFFREY LEONARD, IN HIS CAPACITY AS
         TRUSTEE OF THE POPLAWSKI 2008
         INSURANCE TRUST; PHILLIS POPLAWSKI;
         and PBR PARTNERS, on behalf of themselves
         and all others similarly situated

                                       Plaintiffs,
                vs.

         JOHN HANCOCK LIFE INSURANCE
         COMPANY OF NEW YORK and JOHN
         HANCOCK LIFE INSURANCE COMPANY
         (U.S.A.)

                                       Defendants.




                Pursuant to Paragraph 12 of the November 13, 2018 Court-approved Stipulated

         Confidentiality Agreement and Protective Order (the "Protective Order"), Defendants John

         Hancock Life Insurance Company of New York and John Hancock Life Insurance Company

         (USA) (together, "John Hancock") hereby move to maintain under seal redacted portions of the

         Parties' November 8, 2019 joint discovery letter, Dkt. No. 81, and the attached exhibit, Dkt. No.

         81-1 (the "Confidential Settlement Material").

                Maintaining the Confidential Settlement Material under seal "is essential to preserve higher

         values and is narrowly tailored to serve that interest." Bernstein v. Bernstein Litowitz Berger &

         Grossmann LLP, 814 F.3d 132, 144 (2d Cir. 2016) (internal quotation mark omitted); see also

         Individual Rules of Honorable Alvin K. Hellerstein, Rule 4(A). The weak presumption of public

         access that attaches to documents filed in connection with discovery motions, like the Confidential

         Settlement Material, is outweighed in this case by substantial interests in (1) promoting the


                                                           1
            Case 1:18-cv-04994-AKH Document 90 Filed 11/19/19 Page 2 of 2




confidentiality of settlement negotiations and any resulting agreements in order to facilitate

settlement; and (2) protecting a non-party's privacy interests. John Hancock's request to maintain

the Confidential Settlement Material under seal is narrowly tailored because it is no broader than

necessary to safeguard those interests.

       John Hancock therefore respectfully requests that the Court maintain under seal the

redacted portions of the Parties' joint discovery letter, Dkt. No. 81, and the attached exhibit, Dkt.

No. 81-1.

                                            Respectfully,

 Dated: November 19, 2019                   Isl Andrea J. Robinson
                                            Andrea J. Robinson
                                            Robert K. Smith (admitted pro hac vice)
                                             WILMER CUTLER PICKERING HALE AND DORR LLP
                                             60 State Street
                                             Boston, MA 02109 USA
                                             Tel.: (617) 526-6000
                                             Fax: (617) 526-5000

                                             Alan B. Vickery
                                             John F. LaSalle III
                                             BOIES SCHILLER FLEXNER LLP
                                             575 Lexington Ave.
                                             New York, NY 10022
                                             Tel.: (212) 446-2300
                                             Fax: (212) 446-2350

                                             Motty Shulman
                                             BOIES SCHILLER FLEXNER LLP
                                             333 Main Street
                                             Armonk, NY 10504
                                             Tel.: (914) 749 8200
                                             Fax: (914) 749-8300

                                            Attorneys for John Hancock Life Insurance Company
                                            ofNew York and John Hancock Life Insurance
                                            Company (US.A.)




                                                 2
Judge wrote:

"Defendants' motion to seal is denied. No privacy interest is advanced.
Thus, the settling non-party does not join the motion. Defendants'
argument that disclosure will hinder its ability to settle is speculative.


12-5-19
Alvin K. Hellerstein"
